DETAILED ACTION
The communication dated 1/14/2022 has been entered and fully considered.
Claim 1 has been amended. Claims 1-12 are pending with claims 6-12 being withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-12 directed to an invention non-elected without traverse.  Accordingly, claims 6-12 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6. (Cancelled)
Claim 7. (Cancelled)
Claim 8. (Cancelled)
Claim 9. (Cancelled)
Claim 10. (Cancelled)
Claim 11. (Cancelled)


REASONS FOR ALLOWANCE
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be Schuessler (U.S. PGPUB 2003/0018387), hereinafter SCHUESSLER. SCHUESSLER teaches a method for manufacturing a breast implant [Abstract; 0003; 0027] with producing a shell [0005; 0027] of the breast implant by rotating a mold (100 [0021]) containing a silicone material to evenly spread the silicone material over an inner surface of the mold [0005; 0021; 0027]. SCHUESSLER teaches the mold rotates about at least two axes and a molding material coats the inside walls of the mold to form the shell or other desired article [Abstract; 0005]. SCHUESSLER teaches the silicone is injected into the mold cavity and similarly rotationally cast inside the liner [0014]. SCHUESSLER teaches the silicone or other molding material is rotated and allowed to cure as the arms of the rotational molding machine rotate around their axes, thereby forming the desired shape [0029]. SCHUESSLER teaches after the formed shell is ready for further assembly, the implant shall may be filled with a filler material of silicone gel, saline solution or other biocompatible filler material well known to those of skill in the art [0032]. SCHUESSLER teaches foamed structures such as silicone liquid foam can be used as filler material [0018]. SCHUESSLER teaches filling the silicone implant with silicone gel [0032; claims 19 and 29]. SCHUESSLER teaches inserting a filler material and further curing said filler material [claims 19-20; 0018].
SCHUESSLER fails to disclose, suggest, or teach rotating the mold to homogenize the mixture at a foam manufacturing step, causing forming carbon dioxide bubbles to be distributed uniformly throughout the mixture as it sets.
While the mixture of silicone gel and sodium bicarbonate is known in the art (Makower et al. (U.S. 8,001,974) [Col. 25, lines 8-27]), this mixture combined with performing the step of rotating the mold to homogenize the mixture at a foam manufacturing step, causing forming carbon dioxide bubbles to be distributed uniformly throughout the mixture as it sets, is not known in the art. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not reasonably motivated to modify SCHUESSLER and MAKOWER to rotat[e] the mold to homogenize the mixture at a foam manufacturing step, causing forming carbon dioxide bubbles to be distributed uniformly throughout the mixture as it sets, and the applicant has done so for the benefit of the rotation causing carbon dioxide bubbles, formed in the mixture, to be distributed uniformly throughout the mixture as it sets, thereby occupying the inside of the shell in a form of a homogenous foam filler, as taught in the instant specification [pg. 6, lines 6-10].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB T MINSKEY/Primary Examiner, Art Unit 1748